Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of species: first step is adding dextran (claim 1), host cell proteins, harvested cell culture fluid and a mammalian cell culture in the reply filed on 3/27/2019 is acknowledged. Please note that upon further consideration, the species requirements of contaminates and a mixture are no longer required and withdrawn.
Claims 1, 3-5, 7-13, 15-16 and 18 are under consideration in the instant Office Action.

Withdrawn Rejections

The rejection of 1, 3-5, 7-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiskoot et al., 1991 and Gagnon US2012/0276623 in view of Krishnan et al., WO 2010/036767 is withdrawn in view of newly amended instant claim 1.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-5, 7-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiskoot et al., 1991 (IDS) and Azevedo et al., 2009 (instant PTO-892) in view of Gagnon US2012/0276623 (4/19/2019, PTO-892).
Jiskoot teaches isolating the anti-T cell monoclonal antibody RIV9 that have been developed for clinical use (see abstract). Jiskoot teaches that this specific antibody requires a stabilizing compound to produce a highly purified product. Jiskoot teaches the purification of monoclonal antibodies (see abstract, page 182, paragraph spanning 1st and 2nd column) as required in instant claims 15 and 16. Jiskoot teaches using mouse hybridoma to produce the monoclonal antibody (see page 182, bottom of 1st column) and meets the requirement of a mammalian cell culture of claim 7. Jiskoot teaches producing the antibodies in a bioreactor (see page 182, top of 2nd column) as required in instant claims 11 and 15. Jiskoot teaches using ion exchange chromatography to remove contaminants that include cellular DNA (see page 185, 1st column, 2nd paragraph) as in instant claim 3. Jiskoot teaches that the antibodies are purified from a supernatant of the cell culture (see page 182, top 2nd column) and meets the requirements of instant claims 1, 9-10 and 15-16. Jiskoot teaches using dextran to resolve the turbidity (see page 184, Table IV) and reads on instant claims 1 and 4. Jiskoot teaches that the dextran can include dextran, dextran sulfate and DEAE with a molecular weight ranging from 5000-500,000 and % concentration of 0.005-2% (see page 182, 1st column, 2nd paragraph and Table IV) as required in instant claims 1 and 4-5. Jiskoot’s teaching of dextran sulfate and DEAE with a molecular weight ranging from 5000-500,000 and % concentration of 0.005-2% as meeting the limitation of claim 1 between about 0.01 to 1g/g concentration of dextran st column, page 182, top of 2nd column) as required in instant claims  1 and 12-13. While Jiskoot teaches purification of the antibody with dextran and multiple purification steps, Jiskoot does not teach adding dextran first to the supernatant with the antibody before affinity chromatography but rather adding to the mixture after Protein A chromatography purification and before Q Sepharose anion exchange chromatography to prevent aggregation for this specific protein. Jiskoot does not teach using Chinese hamster ovary (CHO) cell culture as required in instant claim 8.
Azevedo teaches affinity enhanced purification of human antibodies by PEG/dextran aqueous two-phase extraction (ATPS: see abstract). Azevedo teaches using dextran stock solutions in the ATPS extraction (see page 34, 2nd column, 2nd column) as in instant claim 1(a). Azevedo teaches extracting human IgG from CHO cell supernatant and feedstock (see page 32, 1st column, 3rd paragraph and page 34, 2nd column, 2nd column) as in instant claims 7-10. Azevedo teaches that the antibody is located to the PEG-rich phase separated from the dextran phase (see page 37, 2nd column and page 38, Conclusions) as required in instant claim 1. Azevedo does not teach subjecting the second mixture to an affinity chromatography as in instant claim 1.
Gagnon teaches methods of removing DNA contaminants from biological samples to prevent aggregation of the target protein (see abstract, paragraph 1 and 
.  

Response to Arguments
Applicant's arguments filed on 3/15/2021 are moot in view of the new rejection of record as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1, 3-5, 7-13, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 16-17 and 2122 of copending Application No. 15/559,475. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘475 claims methods of purifying proteins including monoclonal antibody from contaminants by using dextran and affinity chromatography.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Applicant argues that the ‘475 application is patentably distinct because ‘475 separates the contaminant in the solution before applying to chromatography column, while the instant claims keeps the contaminant in the solution while applying to chromatography column. This is not found persuasive because while the steps are slightly different form each other, the main steps and purpose of the purification method are the same and achieve the same result, the purification of the target protein. The difference of removing the precipitated contaminant before or after chromatography is . 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferreira et al., 2008 (instant PTO-892) teaches using UCON-Dextran aqueous two-phase system to extract IgG from CHO cell supernatant.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649